                       IN THE UNITED
          Case 2:21-cr-00307-CDJ     STATES1-2
                                  Document  DISTRICT  COURT Page 1 of 2
                                               Filed 08/11/21
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         INFORMATION

DESIGNATION FORM to be used by counsel to indicate the category of the case for the
purpose of assignment to appropriate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 19106-4476

Post Office:   Philadelphia                           County:    Philadelphia

City and State of Defendant:     Philadelphia, Pennsylvania
County: Philadelphia                  Register Number: N/A

Place of accident, incident, or transaction:          Eastern District of Pennsylvania

Post Office: Philadelphia                             County:     Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is Ayes@.
      Does this case involve a defendant or defendants alleged to have participated in the same
      action or transaction, or in the same series of acts or transactions, constituting an offense
      or offenses? YES
      In Re: John Brady 2021-00398; Stephen Kish 2021-00372; Jesse Fleck 2021-00374; Peter
      Brauner 2021-00373; David Abell 2021-00375; Stanley Woloff 2021-00377; James Turner
      2021-00378 and Mark Irvello 2021-00371
      *all Informations to be filed today
       Case Number:                          Judge:
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)
1.                Antitrust
2.                Income Tax and other Tax Prosecutions
3.                Commercial Mail Fraud
4.                Controlled Substances
5.               Violations of 18 U.S.C. Chapters 95 and 96 (Sections 1951-55 and 1961-68)
               and Mail Fraud other than commercial
6.                General Criminal

(U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND STATUTE CHARGED
TO BE VIOLATED AND STATE ANY PREVIOUS CRIMINAL NUMBER FOR SPEEDY TRIAL
ACT TRACKING PURPOSES) 18 U.S.C. § 666(a)(1)(A), (b) (theft from organization receiving
federal funds - 1 count); 18 U.S.C. § 666(a)(1)(B), (b) (bribery concerning federal programs -
1 count); 18 U.S.C. § 1343 (wire fraud - 1 count); 18 U.S.C. § 2 (aiding and abetting – 1 count)
Notices of forfeiture



DATE: 8-11-2021                                  /s/ Louis D. Lappen
                                               Louis D. Lappen
                                               Deputy United States Attorney
File No. 2021R00376
US v. Rodney Martinez
         Case 2:21-cr-00307-CDJ Document 1-2 Filed 08/11/21 Page 2 of 2




Defendant: Rodney Martinez
DOB: 7/22/1971
